Title: To Thomas Jefferson from Henry Dearborn, 22 November 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department Novemr. 22d. 1805
                        

                        I have the honor of proposing, for your approbation, William Patridge and Alden Patridge, as Cadets in the Regiment of Artillerists.
                  With sentiments of esteem & respect I am Sir, Your Obedt Servt
                        
                            H Dearborn
                     
                        
                    